      Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 1 of 76




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


             v.                           19 Cr. 869 (ER)

NEIL COLE,

                  Defendant.



       PROPOSED REQUESTS TO CHARGE ON BEHALF OF NEIL COLE



                                       PAUL, WEISS, RIFKIND, WHARTON &
                                       GARRISON LLP
                                       Lorin L. Reisner
                                       Richard C. Tarlowe
                                       Andrew D. Reich
                                       1285 Avenue of the Americas
                                       New York, New York 10019
                                       T: 212-373-3000


                                       Attorneys for Neil Cole
            Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 2 of 76




                                                    TABLE OF CONTENTS

                                                                                                                                              Page

Request No. 1 –           Introductory Remarks ....................................................................................... 1
Request No. 2 –           Role of Jury ....................................................................................................... 3
Request No. 3 –           Government Treated Like Any Other Party...................................................... 4
Request No. 4 –           Burden of Proof................................................................................................. 5
Request No. 5 –           Reasonable Doubt ............................................................................................. 6
Request No. 6 –           The Indictment .................................................................................................. 7
Request No. 7 –           Conspiracy and Substantive Counts................................................................ 10
Request No. 8 –           Count Two—Securities Fraud: The Nature and Elements of the Offense..... 12
Request No. 9 –           Count Two—Securities Fraud: Scheme or Artifice to Defraud (First Element)
                          ......................................................................................................................... 14
Request No. 10 – Count Two—Securities Fraud: Knowledge, Willfulness, Intent (Second
                 Element) .......................................................................................................... 17
Request No. 11 – Count Two—Securities Fraud: Instrumentality of Interstate Commerce
                 (Third Element) ............................................................................................... 20
Request No. 12 – Counts Three through Eight—False Statements to the SEC: The Nature and
                 Elements of the Offense .................................................................................. 22
Request No. 13 – Counts Three through Eight—False Statements to the SEC: Required Filings
                 (First Element) ................................................................................................ 24
Request No. 14 – Counts Three through Eight—False Statements to the SEC: False Statement
                 (Second Element) ............................................................................................ 25
Request No. 15 – Counts Three through Eight—False Statements to the SEC: Materiality
                 (Third Element) ............................................................................................... 26
Request No. 16 – Counts Three through Eight—False Statements to the SEC: Made or Caused
                 to Be Made (Fourth Element) ......................................................................... 27
Request No. 17 – Counts Three through Eight—False Statements to the SEC: Knowledge,
                 Willfulness, Intent (Fifth Element) ................................................................. 28
Request No. 18 – Count Nine—Improperly Influencing the Conduct of Audits: The Nature and
                 Elements of the Offense .................................................................................. 29
Request No. 19 – Count Nine—Improperly Influencing the Conduct of Audits: Officer or
                 Director of An Issuer (First Element) ............................................................. 30
Request No. 20 – Count Nine—Improperly Influencing the Conduct of Audits: Materially False
                 or Misleading Statement (Second Element) ................................................... 31
Request No. 21 – Count Nine—Improperly Influencing the Conduct of Audits: Knowledge,
                 Willfulness, Intent (Third Element) ................................................................ 32
Request No. 22 – Count One—Conspiracy: The Nature and Elements of the Offense ............. 33


                                                                     -i-
             Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 3 of 76




Request No. 23 – Count One—Conspiracy: Existence of the Conspiracy (First Element) ....... 34
Request No. 24 – Count One—Conspiracy: Membership in the Conspiracy (Second Element)36
Request No. 25 – Count One—Conspiracy: Overt Act Requirement (Third Element) ............. 38
Request No. 26 – Count Ten—Conspiracy to Destroy, Alter And Falsify Records in Federal
                 Investigations: The Nature and Elements of the Offense .............................. 40
Request No. 27 – Count Ten—Conspiracy to Destroy, Alter And Falsify Records in Federal
                 Investigations: Existence of the Conspiracy (First Element) ......................... 41
Request No. 28 – Count Ten—Conspiracy to Destroy, Alter And Falsify Records in Federal
                 Investigations: Membership in the Conspiracy (Second Element) ................ 42
Request No. 29 – Count Ten—Conspiracy to Destroy, Alter And Falsify Records in Federal
                 Investigations: Overt Act Requirement (Third Element)............................... 43
Request No. 30 – Good Faith ...................................................................................................... 44
Request No. 31 – Venue .............................................................................................................. 45
Request No. 32 – Particular Investigative Techniques [If Applicable] ....................................... 46
Request No. 33 – Guilty Plea By Government Witness .............................................................. 47
Request No. 34 – Stipulations [If Applicable]............................................................................. 48
Request No. 35 – Persons Not On Trial ...................................................................................... 49
Request No. 36 – Decision Not to Testify [If Applicable] .......................................................... 50
Request No. 37 – Decision to Testify [If Applicable] ................................................................. 51
Request No. 38 – Types of Evidence........................................................................................... 52
Request No. 39 – Direct And Circumstantial Evidence .............................................................. 54
Request No. 40 – Inferences ........................................................................................................ 56
Request No. 41 – Charts And Summaries [If Applicable] .......................................................... 57
Request No. 42 – Credibility of Witnesses.................................................................................. 58
Request No. 43 – Law Enforcement Testimony [If Applicable] ................................................. 61
Request No. 44 – Accomplice or Cooperating Witness Testimony ............................................ 62
Request No. 45 – Immunized Witness Testimony [If Applicable] ............................................. 64
Request No. 46 – Expert Testimony [If Applicable] ................................................................... 65
Request No. 47 – Character Evidence [If Applicable] ................................................................ 66
Request No. 48 – Verdict Must be Based Solely on Trial Evidence ........................................... 67
Request No. 49 – Theories of the Defense .................................................................................. 69
Request No. 50 – Jury Deliberations ........................................................................................... 70




                                                                 - ii -
          Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 4 of 76




                                 INTRODUCTORY REMARKS

                                          REQUEST NO. 1

        Ladies and gentlemen, I am about to give you instructions on the law to be applied in this

case. The actual words, the letter of the law, are very important, and so it is the tradition and the

practice in every court that the jury instructions, or charge, is read to the jury.

        Each of you has a binder with two documents. You have exactly what I’m going to read

to you now—the charge. I am providing this document to you for your convenience only. You

can read along with me if you’d like, or you can listen as I read—whatever makes you the most

comfortable. You will be allowed to take the charge with you as you deliberate.

        Also in the binder is a verdict form, which at the end of deliberations your foreperson

will sign and read here in court. You only have to sign one verdict form but you each have a

copy of it.

        Members of the jury, we have almost reached that point where you are about to begin

your final function as jurors which, as you all appreciate, is one of the most important duties of

citizenship in this country.

        My instructions to you will be in four parts. First, I will give some introductory

instructions about the role of the Court and of the jury and about the presumption of innocence

and the government’s burden of proof. Second, I will describe the charges and the law

governing those charges, which you will apply to the facts as you find them to be established by

the evidence. Third, I will give you instructions concerning the evaluation of evidence. The

fourth and final section of these instructions will relate to your deliberations.



Authority: Adapted from the jury charges of the Hon. Edgardo Ramos in United States v.

Dawkins, 17 Cr. 684 (ER) (S.D.N.Y. May 3, 2019) (“Dawkins”); United States v. Moseley, 16

                                                  -1-
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 5 of 76




Cr. 79 (ER) (S.D.N.Y. Dec. 4, 2017) (“Moseley”); and United States v. Scott, 17 Cr. 630 (ER)

(S.D.N.Y. Nov. 20, 2019) (“Scott”).




                                             -2-
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 6 of 76




                                         ROLE OF JURY

                                         REQUEST NO. 2

       I will first describe the role of the Court and of the jury.

       It is my duty to instruct you as to the law, and it is your duty to accept these instructions

of law and apply them to the facts as you determine them. If an attorney stated a legal principle

different from any that I state to you in my instructions, it is my instructions you must follow.

You should not single out any instruction as alone stating the law, but you should consider my

instructions as a whole when you retire to deliberate. You should not be concerned about the

wisdom of any rule that I state. Regardless of any opinion that you may have about what the law

may be or ought to be, it would be a violation of your oath to base your verdict on any view of

the law other than that which I give you.

       You, the members of the jury, are the sole and exclusive judges of the facts. You pass on

the evidence, determine the credibility of witnesses, resolve such conflicts as there may be in the

testimony, draw whatever reasonable inferences you decide to draw from the facts as you

determine them and determine the weight of the evidence. In doing so, remember that you took

an oath to render judgment impartially and fairly, without prejudice, sympathy or fear, based

solely on the evidence and the applicable law.



Authority: Adapted from Dawkins; adapted from Moseley; adapted from Scott.




                                                 -3-
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 7 of 76




                 GOVERNMENT TREATED LIKE ANY OTHER PARTY

                                        REQUEST NO. 3

       The fact that the prosecution is brought in the name of the United States of America

entitles the government to no greater consideration than that given to Mr. Cole. By the same

token, the government is entitled to no less consideration.



Authority: Adapted from Dawkins; adapted from Moseley; adapted from Scott.




                                               -4-
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 8 of 76




                                     BURDEN OF PROOF

                                        REQUEST NO. 4

       The defendant, Neil Cole, has pleaded not guilty and has denied every charge against

him. That means the government has the burden of proving him guilty beyond a reasonable

doubt. That burden of proof never shifts to Mr. Cole. A defendant in a criminal case never has

the burden to call any witnesses or produce any evidence. [Even though Mr. Cole has presented

evidence in his defense, it is not his burden to prove himself not guilty.] The burden at all times

is on the government to prove each of the essential elements of the crimes charged beyond a

reasonable doubt.

       In other words, Mr. Cole starts with a clean slate. He is presumed innocent of all the

charges against him, and he must be presumed innocent by you throughout your deliberations

until such time, if ever, that you as a jury unanimously find that the government has proven him

guilty beyond a reasonable doubt. The presumption of innocence alone requires you to find Mr.

Cole not guilty if the government fails to prove him guilty beyond a reasonable doubt.



Authority: Adapted from Dawkins; adapted from Moseley; adapted from Scott.




                                                -5-
          Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 9 of 76




                                     REASONABLE DOUBT

                                         REQUEST NO. 5

         Since, in order to convict Mr. Cole of a given charge, the government is required to prove

each and every essential element of that charge beyond a reasonable doubt, the question is: what

is a reasonable doubt? The words almost define themselves. It is a doubt based upon reason. It

is doubt that a reasonable person has after carefully weighing all the evidence. It is a doubt that

would cause a reasonable person to hesitate to act in a matter of importance in his or her personal

life. Proof beyond a reasonable doubt must, therefore, be proof of a convincing character that a

reasonable person would not hesitate to rely upon in making an important decision.

         A reasonable doubt is not caprice or whim. It is not speculation or suspicion. It is not an

excuse to avoid the performance of an unpleasant duty. The law does not require that the

government prove guilt beyond all possible doubt. The law requires proof beyond a reasonable

doubt.

         If, after fair and impartial consideration of the evidence, you have a reasonable doubt as

to Mr. Cole’s guilt with respect to a particular charge against him, you must find Mr. Cole not

guilty of that charge. On the other hand, if, after a fair and impartial consideration of all the

evidence, you are satisfied beyond a reasonable doubt of Mr. Cole’s guilt with respect to a

particular charge against him, you should find Mr. Cole guilty of that charge.



Authority: Adapted from Dawkins; adapted from Moseley; adapted from Scott.




                                                 -6-
           Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 10 of 76




                                        THE INDICTMENT

                                          REQUEST NO. 6

          Turning to the specific charges in the Indictment, I remind you that the Indictment itself

is simply a charging instrument and is not itself evidence, so it will not be presented to you. The

Indictment merely describes the charges made against Mr. Cole. It is an accusation. It may not

be considered by you as any evidence of the guilt of Mr. Cole. Each charge is called a “count.”

I will summarize the offenses charged in the Indictment and then explain in detail the elements

of each offense.

          The Indictment in this case contains ten counts. Each count must be considered

separately. I will, for convenience, refer to each charge or count by its number as it appears in

the Indictment. The order of the counts is irrelevant. Indeed, I will use a different order in

instructing you as to the elements of each charge.

          Count One charges that from at least in or about 2013 through at least in or about 2015,

Mr. Cole conspired with others to commit securities fraud, to make false filings with the U.S.

Securities and Exchange Commission, or “SEC,” and to improperly influence the conduct of

audits.

          Counts Two charges that from at least in or about 2013 through at least in or about 2015,

Mr. Cole committed securities fraud by engaging in a scheme to fraudulently inflate Iconix’s

publicly reported revenue and earnings per share, or “EPS.”

          Counts Three through Eight charge that Mr. Cole caused to be filed with the SEC certain

filings that allegedly omitted material facts and allegedly contained materially misleading

statements.

          Count Nine charges that from at least in or about 2013 through at least in or about 2015,

Mr. Cole improperly influenced the conduct of audits by making affirmative misrepresentations


                                                  -7-
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 11 of 76




to, and intentionally withholding information from, Iconix’s auditor (BDO) relating to the

Southeast Asia joint ventures, or “SEA JVs.”

       Count Ten charges that from 2014 through 2015, Mr. Cole conspired with others to

destroy, alter and falsify records in an SEC investigation.

       Mr. Cole has pleaded not guilty to each and every one of these charges.

       A couple of observations are in order. First, each of the ten counts charges Mr. Cole with

a separate crime. You must consider each count separately and determine whether the

government has carried its burden of proof with respect to each count. Your verdict on any

single count should not control your decision on any other count. I will provide you with a

verdict form, and you will need to report the results of your deliberation on your verdict form.

       In a few moments I will instruct you as to the elements of each of the charged offenses,

and I will provide you with all the instructions you need to determine whether the government

has proven beyond a reasonable doubt each of the elements of each charge.

       Second, you will note that the Indictment alleges that certain acts occurred on or about

various dates. It is not necessary, however, for the government to prove that the alleged crimes

were committed on exactly those dates. The law requires only that the government prove beyond

a reasonable doubt a substantial similarity between the dates alleged in the Indictment and the

dates established by the evidence.

       It also is not essential that the government prove that the charged crimes started and

ended at those times specified in the Indictment. It is sufficient if you find that the conspiracy

and substantive crimes charged existed for some of the time within the period set forth in the

Indictment.




                                                -8-
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 12 of 76




Authority: Adapted from Moseley; adapted from the jury charges of the Hon. Jed S. Rakoff in

United States v. Petit, 19 Cr. 850 (JSR) (S.D.N.Y. Nov. 16, 2020) (“Petit”).




                                              -9-
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 13 of 76




                       CONSPIRACY AND SUBSTANTIVE COUNTS

                                         REQUEST NO. 7

       As I just mentioned, Count One and Count Ten of the Indictment each charge Mr. Cole

with conspiracy. The other counts charge what we call substantive offenses. Though I will

provide you more detail later, let me briefly summarize the difference now.

       A conspiracy count is different from a substantive count. A conspiracy charge, generally

speaking, alleges that two or more persons agreed to accomplish an unlawful objective. The

focus of a conspiracy count, therefore, is on whether there was an unlawful agreement. There

can be no conspiracy unless at least two people reached such an agreement.

       A substantive count, on the other hand, charges a defendant with the actual commission,

or with aiding and abetting or causing the actual commission, of an offense. A substantive

offense, therefore, may be committed by a single person, and it need not involve any agreement

with anyone. A conspiracy to commit a crime is an entirely separate and different offense from a

substantive crime. Since the essence of the crime of conspiracy is an agreement to commit a

crime, it does not matter if the crime, the commission of which was an objective of the

conspiracy, was ever committed. In other words, if a conspiracy exists and certain other

requirements are met, it is punishable as a crime even if its purpose is not accomplished.

Consequently, in a conspiracy charge, there is no need to prove that the crime or crimes that

were the objective or objectives of the conspiracy actually were committed. To give you a

simple example, if two people agree to hold up a liquor store and take a substantial step to put

the agreement into motion, they have committed the crime of conspiracy to commit robbery even

if they never robbed the liquor store.

       By contrast, conviction on a substantive count requires proof that the crime charged

actually was committed or attempted, but does not require proof of an agreement. To take the


                                               - 10 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 14 of 76




liquor store example, there can be no substantive crime of robbery unless the liquor store actually

is robbed. Of course, if a defendant both participates in a conspiracy and commits the crime or

crimes that were the object or objects of the conspiracy, that defendant may be guilty of both the

conspiracy and a substantive crime or crimes.



Authority: Adapted from Dawkins.




                                                - 11 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 15 of 76




  COUNT TWO—SECURITIES FRAUD: THE NATURE AND ELEMENTS OF THE
                           OFFENSE

                                         REQUEST NO. 8

       Let me turn first to the substantive counts, which are listed as Counts Two through Nine

in the Indictment. Then I will address the conspiracy counts.

       Count Two of the Indictment alleges that Mr. Cole committed the substantive offense of

securities fraud. It alleges that from at least in or about 2013 through at least in or about 2015, in

connection with the purchase or sale of Iconix stock, Mr. Cole knowingly and willfully engaged

in a scheme to fraudulently inflate Iconix’s publicly reported revenue and EPS.

       In order to meet its burden of proof, the government must establish beyond a reasonable

doubt each and every one of the following elements of the crime of securities fraud:

       First, that in connection with the purchase or sale of Iconix securities, Mr. Cole did one

or more of the following: (a) employed a device, scheme or artifice to defraud; (b) made an

untrue statement of a material fact, or omitted to state a material fact necessary in order to make

the statements made, in light of the circumstances under which they were made, not misleading;

or (c) engaged in an act, practice, or course of business that operated, or would operate, as a

fraud or deceit upon a purchaser or seller of Iconix securities;

       Second, that Mr. Cole acted willfully, knowingly and with the specific intent to defraud;

and

       Third, that in furtherance of the fraudulent conduct, use was made of any means or

instrumentality of interstate commerce, or of the mails, or of any facility of any national

securities exchange.

       I will discuss each element in turn.




                                                - 12 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 16 of 76




Authority: Adapted from the jury charge of the Hon. J. Paul Oetken in United States v. Block, 16

Cr. 595 (JPO) (S.D.N.Y. June 29, 2017) (“Block”); adapted from Sand, et al., Modern Federal

Jury Instructions – Criminal (“Sand”), Instr. 57-20; adapted from Petit.




                                              - 13 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 17 of 76




   COUNT TWO—SECURITIES FRAUD: SCHEME OR ARTIFICE TO DEFRAUD
                        (FIRST ELEMENT)

                                            REQUEST NO. 9

       The first element that the government must prove beyond a reasonable doubt is that, in

connection with the purchase or sale of Iconix securities, Mr. Cole did one or more of the

following: (a) employed a device, scheme or artifice to defraud; (b) made an untrue statement of

material fact, or omitted to state a material fact necessary in order to make the statements made,

in light of the circumstances under which they were made, not misleading; or (c) engaged in an

act, practice or course of business that operated, or would operate, as a fraud or deceit upon a

purchaser or seller of Iconix securities.

       It is not necessary for the government to establish all three types of fraudulent conduct.

But to find that the government has proven the first element, you must be unanimous as to at

least one type of unlawful conduct you find to have been proven beyond a reasonable doubt.

       A “device, scheme or artifice to defraud” is merely a plan for the accomplishment of any

fraudulent objective.

       “Fraud” is a general term that embraces all efforts and means that individuals devise to

deceive and take advantage of others.

       A statement is false if it was untrue when made, and known at the time to be untrue by

the person making it or causing it to be made. A statement is misleading if it is either an untrue

statement as to a material fact or if it omits to state a material fact necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

       The Indictment alleges that Mr. Cole engaged in a scheme to fraudulently inflate Iconix’s

publicly reported revenue and EPS. Therefore, in order to establish the first element of Count

Two, the government must prove beyond a reasonable doubt that, from 2013 through 2015, Mr.



                                                - 14 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 18 of 76




Cole participated in a scheme to defraud by causing Iconix to publicly report, at one or more

times, revenue and EPS figures that were either materially false or that were materially

misleading in that they failed to disclose material facts that were necessary to make the reported

figures, in context, not misleading.

       You cannot find that the government has proven the first element unless you find beyond

a reasonable doubt that Mr. Cole engaged in fraudulent conduct and that such conduct was “in

connection with” the purchase or sale of securities. The “in connection with” aspect of this

element is satisfied if you find that there was some nexus or relation between the allegedly

fraudulent conduct and the purchase or sale of Iconix stock.

       If you find that the government has established beyond a reasonable doubt that a

statement was false or omitted, you must next determine whether the fact misstated or omitted

was “material” under the circumstances. A material fact is one that would have been significant

to a reasonable investor’s decision. That means that if you find a particular statement of fact or

omission to have been untruthful or misleading, before you can find that statement or omission to

be material, you must also find that the statement or omission was one that would have been

significant to a reasonable person in making a decision whether to purchase or sell Iconix stock.

       Any testimony that you may have heard from any witness with respect to whether a

particular fact would or would not have been important to him or to investors in general reflects

the witness’s individual views. It is for you to determine whether a particular fact would have

been significant to a reasonable investor in making an investment decision.

       If you find that the government has not proven the first element beyond a reasonable

doubt, then you must return a verdict of not guilty. If, on the other hand, you find that the




                                               - 15 -
           Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 19 of 76




government has met its burden as to this element, you should consider the next element of the

offense.



Authority: Adapted from Block; adapted from Sand, Instr. 57-21; adapted from Petit.




                                             - 16 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 20 of 76




  COUNT TWO—SECURITIES FRAUD: KNOWLEDGE, WILLFULNESS, INTENT
                      (SECOND ELEMENT)

                                       REQUEST NO. 10

       The second element of the substantive offense charged in Count Two of the Indictment

that the government must establish beyond a reasonable doubt is that Mr. Cole participated in a

scheme to defraud knowingly, willfully and with a specific intent to defraud actual or potential

investors in Iconix.

       To “participate” in a scheme to defraud means to associate oneself with it with a view

and intention to making it succeed.

       An act is done “knowingly” if it is done consciously and deliberately, rather than

inadvertently, and not because of ignorance, mistake, accident or carelessness.

       An act is done “willfully” if it is done purposefully, with knowledge that one’s conduct is

unlawful, and with the knowledge that the act is something the law forbids, that is, with the

purpose to disobey or disregard the law. This includes, among other things, a requirement that a

defendant had knowledge that he was engaged in a fraudulent scheme.

       For a defendant to have acted with the specific intent to defraud means that he must have

known of the fraudulent nature of the scheme and acted with the intent that it succeed. In other

words, to act with an “intent to defraud” means to act knowingly and with a specific intent to

deceive, ordinarily—but not necessarily—for the purpose of causing some loss to another, or to

bring some gain to oneself.

       It is not required that the government show that Mr. Cole, in addition to knowing what he

was doing and deliberately doing it, also knew that he was violating some particular federal

statute. But Mr. Cole must have acted with the intent to help carry out some essential step in the




                                              - 17 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 21 of 76




execution of the scheme to defraud that is alleged in the Indictment, and he must have acted with

the knowledge that his conduct was illegal.

       The question of whether Mr. Cole acted knowingly, willfully and with a specific intent to

defraud Iconix investors is a question of fact that you are called upon to decide, just as you

determine any other fact at issue in this case. This question involves the state of a person’s mind

and the purpose with which he acted at the time the acts in question occurred.

       In this regard, let me advise you that Mr. Cole’s good faith is a complete defense to the

charges in this case. If Mr. Cole believed in good faith that he was acting properly, even if he

was mistaken in that belief, and even if others were injured by his conduct, there would be no

crime. An honest mistake in judgment or an honest error in management or even carelessness

does not rise to the level of criminal conduct. Thus, just by way of example, if Mr. Cole

honestly believed that Iconix’s revenue and EPS figures were accurately reported, that would be

a complete defense to the charge of securities fraud, even if that belief ultimately proved to be

inaccurate.

       While Mr. Cole has asserted that he acted in good faith, he has no burden to prove his

good faith. Rather, the government must prove bad faith and a specific intent to defraud beyond

a reasonable doubt. If the evidence in this case leaves you with a reasonable doubt as to whether

Mr. Cole acted in bad faith, you must find him not guilty.

       As a practical matter, then, in order to sustain the charges against Mr. Cole, the

government must establish beyond a reasonable doubt that he knew that his conduct as a

participant in the alleged scheme was calculated to deceive and, nonetheless, he associated

himself with and took part in the alleged fraudulent scheme.




                                               - 18 -
          Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 22 of 76




         If you find that the government has not proven the second element beyond a reasonable

doubt, then you must return a verdict of not guilty. If, on the other hand, you find that the

government has established beyond a reasonable doubt not only the first element, namely, the

existence of a scheme to defraud, but also the second element, that Mr. Cole was a knowing

participant and acted with intent to defraud, then you should consider whether the government

has met its burden as to the third element of the offense of securities fraud.



Authority: Adapted from Block; adapted from Sand, Instrs. 3A-1, 3A-3, 57-24; adapted from

Petit.




                                                - 19 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 23 of 76




   COUNT TWO—SECURITIES FRAUD: INSTRUMENTALITY OF INTERSTATE
                           COMMERCE
                        (THIRD ELEMENT)

                                        REQUEST NO. 11

       The third element that the government must prove beyond a reasonable doubt with

respect to Count Two is that Mr. Cole knowingly used, or caused to be used, any means or

instrumentality of interstate commerce, such as telephone or e-mails, or of the mails, or of any

facility of any national securities exchange in furtherance of the fraudulent conduct.

       It is not necessary that a defendant be directly or personally involved in any mailing or

the use of the instrumentality of interstate commerce. If Mr. Cole was an active participant in

the alleged scheme and took steps or engaged in conduct that he knew or could reasonably

foresee would naturally and probably result in the use of any mailing or use of instrumentality of

interstate commerce, then this element would be satisfied. When one does an act with the

knowledge that the use of the mails or instrumentality of interstate commerce will follow in the

ordinary course of business, or where such use can reasonably be foreseen, even though not

actually intended, then he causes such means to be used.

       Nor is it necessary that the items sent through any instrumentality of interstate commerce

contain fraudulent material, or anything criminal or objectionable. The matter sent may be

entirely innocent.

       The use of the instrumentality of interstate commerce need not be central to the execution

of the scheme, and may even be incidental to it. All that is required is that the use of

instrumentality of interstate commerce bear some relation to the object of the scheme or

fraudulent conduct.




                                               - 20 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 24 of 76




Authority: Adapted from Block; adapted from the jury charge of the Hon. Katherine Polk Failla

in United States v. Ahuja, 18 Cr. 328 (KPF) (S.D.N.Y. July 10 2019) (“Ahuja”); adapted from

Sand, Instrs. 57-18, 57-20, 57-25.




                                            - 21 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 25 of 76




  COUNTS THREE THROUGH EIGHT—FALSE STATEMENTS TO THE SEC: THE
               NATURE AND ELEMENTS OF THE OFFENSE

                                        REQUEST NO. 12

        Each of Counts Three through Eight charge that Mr. Cole made or caused to be made

false and misleading statements of material fact in reports and documents filed by Iconix as

required by SEC rules and regulations. The counts pertain to six different filings. Count Three

relates to Iconix’s Form 8-K attaching a press release reporting Iconix’s financial results for the

second quarter of 2014, filed on or about July 30, 2014. Count Four relates to Iconix’s Form 10-

Q for the second quarter of 2014, filed on or about August 6, 2014. Count Five relates to

Iconix’s Form 8-K attaching a press release reporting Iconix’s financial results for the third

quarter of 2014, filed on or about October 29, 2014. Count Six relates to Iconix’s Form 10-Q for

the third quarter of 2014, filed on or about November 7, 2014. Count Seven relates to Iconix’s

Form 8-K attaching a press release reporting Iconix’s financial results for the full year 2014,

filed on or about February 27, 2015. Count Eight relates to Iconix’s Form 10-K for the full year

2014, filed on or about March 2, 2015.

        In order to meet its burden of proof on Counts Three through Eight, the government must

prove, as to each of the six counts, each and every one of the following five essential elements

beyond a reasonable doubt:

        First, that Iconix was required by the Securities Exchange Act of 1934 to file the

document charged in that count;

        Second, that the particular document at issue contained a false or misleading statement of

fact;

        Third, that the false or misleading statement of fact was material;




                                               - 22 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 26 of 76




       Fourth, that Mr. Cole made or caused to be made that false or misleading statement of

material fact in the document; and

       Fifth, that Mr. Cole acted knowingly, willfully and with an intent to defraud.



Authority: Adapted from Block; adapted from Petit.




                                              - 23 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 27 of 76




     COUNTS THREE THROUGH EIGHT—FALSE STATEMENTS TO THE SEC:
                 REQUIRED FILINGS (FIRST ELEMENT)

                                         REQUEST NO. 13

       With respect to each of Counts Three through Eight, the government must show first that

Iconix was required by the Securities Exchange Act of 1934 to file the document charged in the

particular count. These reports include annual reports on Form 10-K, quarterly reports on Form

10-Q and current reports on Form 8-K. If you find that Iconix was a public company, I instruct

you that it was required to file these reports.



Authority: Adapted from Block.




                                                  - 24 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 28 of 76




COUNTS THREE THROUGH EIGHT—FALSE STATEMENTS TO THE SEC: FALSE
                 STATEMENT (SECOND ELEMENT)

                                         REQUEST NO. 14

        The second element that the government must prove beyond a reasonable doubt as to

Counts Three through Eight is that the SEC report at issue contained a false or misleading

statement of fact. As I have already instructed you, a statement is false if, at the time it was

made, it was untrue, and known to be untrue by the person making it or causing it to be made; a

statement is misleading if it is either an untrue statement as to a material fact or if it omits to state

a material fact necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading.




                                                 - 25 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 29 of 76




     COUNTS THREE THROUGH EIGHT—FALSE STATEMENTS TO THE SEC:
                   MATERIALITY (THIRD ELEMENT)

                                       REQUEST NO. 15

       The third element that the government must prove beyond a reasonable doubt is that the

alleged false or misleading statement of fact in the report you are considering was material. I

have already defined the term “material” for you earlier, and the same definition applies here.




                                              - 26 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 30 of 76




COUNTS THREE THROUGH EIGHT—FALSE STATEMENTS TO THE SEC: MADE
            OR CAUSED TO BE MADE (FOURTH ELEMENT)

                                        REQUEST NO. 16

       The fourth element that the government must prove beyond a reasonable doubt as to each

of Counts Three through Eight is that Mr. Cole made or caused to be made the alleged false or

misleading statement of material fact in the SEC report at issue. In this regard, the government

need not prove that Mr. Cole personally made or otherwise personally prepared the statement in

question. Rather, to establish this element of the offense, the government must prove beyond a

reasonable doubt that Mr. Cole made, or caused to be made, the false or misleading statement of

material fact in the SEC report at issue.



Authority: Adapted from Block.




                                              - 27 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 31 of 76




     COUNTS THREE THROUGH EIGHT—FALSE STATEMENTS TO THE SEC:
          KNOWLEDGE, WILLFULNESS, INTENT (FIFTH ELEMENT)

                                      REQUEST NO. 17

       The fifth element that the government must prove beyond a reasonable doubt is that Mr.

Cole acted knowingly, willfully and with an intent to defraud. I have already defined those

terms, and the same definitions apply here.



Authority: Adapted from Petit; adapted from Block.




                                              - 28 -
           Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 32 of 76




 COUNT NINE—IMPROPERLY INFLUENCING THE CONDUCT OF AUDITS: THE
              NATURE AND ELEMENTS OF THE OFFENSE

                                          REQUEST NO. 18

          Count Nine charges Mr. Cole with improperly influencing the conduct of audits.

Specifically, Count Nine charges that Mr. Cole made affirmative misrepresentations to, and

intentionally withheld information from, Iconix’s outside auditor (BDO) relating to the SEA JVs.

          In order to find Mr. Cole guilty of Count Nine, the government must prove each and

every one of the following elements beyond a reasonable doubt:

          First, that, at the time of the alleged offense, Mr. Cole was an officer or director of an

issuer;

          Second, that Mr. Cole, directly or indirectly, made or caused to be made a materially false

or misleading statement to an auditor in connection with (a) an audit or examination of the

financial statements of the issuer required to be made or (b) the preparation or filing of any

document or report required to be filed with the SEC.

          Third, that Mr. Cole acted knowingly, willfully and with a specific intent to defraud the

auditors.



Authority: Adapted from Petit; adapted from the jury charge of the Hon. Paul A. Crotty in

United States v. Tomasetta, 10 Cr. 1205 (PAC) (S.D.N.Y. Apr. 19, 2012) (“Tomasetta”). .




                                                  - 29 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 33 of 76




    COUNT NINE—IMPROPERLY INFLUENCING THE CONDUCT OF AUDITS:
         OFFICER OR DIRECTOR OF AN ISSUER (FIRST ELEMENT)

                                        REQUEST NO. 19

       The first element of the offense that the government must establish beyond a reasonable

doubt is that, at the time of the alleged offense, Mr. Cole was an officer or director of an issuer.

       The term “issuer” as used in the statute means any person or entity that issues or proposes

to issue any security. If you find that Iconix was a public company, then it was an issuer.

       The term “officer” includes a president, vice president, secretary, treasury or principal

financial officer, comptroller or principal accounting officer, and any person routinely

performing corresponding functions with respect to any organization whether incorporated or

unincorporated.

       The term “director” means any director of a corporation or any person performing similar

functions with respect to any organization, whether incorporated or unincorporated.



Authority: Adapted from Tomasetta; 17 C.F.R. § 240.3b–2.




                                                - 30 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 34 of 76




    COUNT NINE—IMPROPERLY INFLUENCING THE CONDUCT OF AUDITS:
    MATERIALLY FALSE OR MISLEADING STATEMENT (SECOND ELEMENT)

                                       REQUEST NO. 20

       The next element you must find beyond a reasonable doubt is that Mr. Cole directly or

indirectly made or caused to be made to Iconix’s auditor a materially false or misleading

statement, in connection with an audit or examination of Iconix’s financial statements.

       I previously instructed you on the definitions of materiality and false and misleading

statements, and those definitions apply here as well, except that you should consider whether the

false or misleading statement would have been material to a reasonable auditor, instead of a

reasonable investor.

       The government must prove at least one materially false or misleading statement beyond

a reasonable doubt, and in order to return a guilty verdict, all of you must agree on the same

statement beyond a reasonable doubt.



Authority: Adapted from Petit; adapted from Tomasetta.




                                               - 31 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 35 of 76




    COUNT NINE—IMPROPERLY INFLUENCING THE CONDUCT OF AUDITS:
         KNOWLEDGE, WILLFULNESS, INTENT (THIRD ELEMENT)

                                      REQUEST NO. 21

       The third element that you must find is that Mr. Cole acted knowingly, willfully and with

a specific intent to defraud the company’s auditors. I previously provided you with instructions

on the meaning of knowingly, willfully and intent to defraud.



Authority: Adapted from Petit.




                                              - 32 -
           Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 36 of 76




 COUNT ONE—CONSPIRACY: THE NATURE AND ELEMENTS OF THE OFFENSE

                                          REQUEST NO. 22

          Now that I have instructed you on the substantive counts, let me turn to the conspiracy

counts.

          Count One of the Indictment charges Mr. Cole with conspiracy to commit securities

fraud, to make false filings with the SEC and to improperly influence the conduct of audits.

          In order to satisfy its burden of proof as to Count One, the government must prove

beyond a reasonable doubt each and every one of the following three elements:

          First, that the conspiracy charged in the Indictment existed; that is, that there was an

agreement or understanding between two or more people to commit the crime charged as the

object of the conspiracy;

          Second, that Mr. Cole knowingly and willfully became a member of the alleged

conspiracy; and

          Third, that one of the members of the alleged conspiracy knowingly and willfully

committed at least one overt act in furtherance of the conspiracy during the life of the

conspiracy.

          Some of the words or phrases you have just heard have special meanings under the law. I

will now go through each of these elements in more detail to help explain what each element

means, including the words with specialized meaning. When you are applying the elements I

just listed, you must use the definitions of words I instruct you to use.



Authority: Adapted from Scott; adapted from Moseley; adapted from Sand, Instrs. 19-1, 19-2,

19-3.




                                                  - 33 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 37 of 76




     COUNT ONE—CONSPIRACY: EXISTENCE OF THE CONSPIRACY (FIRST
                           ELEMENT)

                                        REQUEST NO. 23

       The first element that the government must prove beyond a reasonable doubt is the

existence of the conspiracy. Simply defined, a conspiracy is an agreement by two or more

persons to violate the law. The object of the conspiracy is the illegal goal the co-conspirators

agree or hope to achieve. In this case, the unlawful objects of the conspiracy charged in Count

One are the objects of committing securities fraud, making false filings with the SEC, and

improperly influencing the conduct of audits.

       You should keep in mind that you need not find that the conspirators agreed to

accomplish each one of these objects. Although the finding of one unlawful objective is

sufficient to satisfy the illegal purpose element, I instruct you that you, the jury, must

unanimously agree on which object, if any, was the specific object or objects of the alleged

conspiracy. If the government fails to prove beyond a reasonable doubt that at least one of the

unlawful objectives alleged in Count One was in fact an objective of the conspiracy, or if you

cannot unanimously agree as to which of the unlawful objects alleged in the Indictment have

been proven beyond a reasonable doubt, then you must find Mr. Cole not guilty as to the

conspiracy charge.

       Moreover, if you conclude that “an agreement” existed but that its purpose, even if

unlawful, was not one of the specific unlawful objectives alleged in the Indictment, you must

also find Mr. Cole not guilty as to Count One.

       The first object of the conspiracy charged in the Indictment is to commit securities fraud.

I have already instructed you on the substantive crime of securities fraud during my instructions

on Count Two. You should consider those instructions in determining whether the government



                                                 - 34 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 38 of 76




has proven that there was an unlawful agreement to commit securities fraud as an object of the

alleged conspiracy.

        The second object of the conspiracy charged in the Indictment is making, or causing to be

made, false statements of material fact in reports and documents filed by Iconix as required by

SEC rules and regulations. I have already instructed you on the substantive crime of making

false statements in filings with the SEC during my instructions on Counts Three through Eight.

You should consider those instructions in determining whether the government has proven that

there was an unlawful agreement to make false statements in SEC filings.

        The third and final object of the conspiracy charged in the Indictment is improperly

influencing the conduct of audits. I have already instructed you on the substantive crime of

improperly influencing the conduct of audits during my instructions on Count Nine. You should

consider those instructions in determining whether the government has proven that there was an

unlawful agreement to improperly influence the conduct of audits.



Authority: Adapted from Dawkins; adapted from Scott; adapted from Block; adapted from Sand,

Instr. 19-4.




                                              - 35 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 39 of 76




  COUNT ONE—CONSPIRACY: MEMBERSHIP IN THE CONSPIRACY (SECOND
                         ELEMENT)

                                        REQUEST NO. 24

       If you find that the government has proven beyond a reasonable doubt that the conspiracy

charged in Count One of the Indictment existed, then you must consider the second element of

the crime. The second element that the government must prove beyond a reasonable doubt is

that Mr. Cole knowingly and willfully became a member of the conspiracy charged.

       I have already defined the terms “knowingly” and “willfully” for you earlier, and the

same definitions apply here.

       In short, in deciding whether Mr. Cole became a member of the conspiracy, you must

consider whether Mr. Cole intentionally and voluntarily joined a conspiracy knowing its

unlawful purpose and with the intent of furthering the conspiracy’s objective.

       You must determine whether Mr. Cole had the required knowledge and willfulness based

on the facts proved during the trial. To knowingly and willfully become a member of the

conspiracy, a defendant need not have known the identities of each and every other member, nor

need he have been apprised of all of their activities. Moreover, a defendant need not have been

fully informed as to all the details or the scope of the conspiracy in order to justify an inference

of knowledge on his part. A defendant must, however, have agreed to participate in the alleged

conspiracy with knowledge of its object or objects. Here, as I stated, the objects of the alleged

conspiracy were the objects of committing securities fraud, making false filings with the SEC,

and improperly influencing the conduct of audits.

       I want to caution you that a person’s mere association with a member of the conspiracy

does not make that person a member of the conspiracy, even when that association is coupled

with knowledge that a conspiracy is occurring. In other words, knowledge of or acquiescence in



                                                - 36 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 40 of 76




the unlawful plan without agreement to participate in it is not sufficient. Moreover, the fact that

the acts of a defendant, without knowledge, merely happen to further the purposes or objectives

of a conspiracy does not make him a member of the conspiracy. A person may know, supervise,

work with, or be friendly with a member of a conspiracy, without being a conspirator himself.

Mere similarity of conduct or the fact that individuals may have worked together and discussed

common aims and interests does not make them members of a conspiracy. What is necessary is

that a defendant participated in the conspiracy with knowledge of its unlawful purpose and with

an intent to aid in the accomplishment of its unlawful purpose.



Authority: Adapted from Dawkins; adapted from Block; adapted from Sand, Instr. 19-6.




                                               - 37 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 41 of 76




 COUNT ONE—CONSPIRACY: OVERT ACT REQUIREMENT (THIRD ELEMENT)

                                        REQUEST NO. 25

       The third element is the requirement of an overt act. To sustain its burden of proof with

respect to the conspiracy charged in Count One of the Indictment, the government must prove

beyond a reasonable doubt that one of the members of the alleged conspiracy knowingly and

willfully performed at least one overt act in furtherance of the objects of the conspiracy, and that

this overt act was performed during the existence or life of the conspiracy, and was done to

somehow further the goal or goals of the conspiracy or agreement.

       An “overt act” is any outward, objective action performed by one of the members of a

conspiracy intended to help achieve the object of the conspiracy. An overt act itself can be

entirely innocent and legal on its own, but it must contribute to the goals of the conspiracy.

       Count One of the Indictment contains a section entitled “Overt Acts.” These overt acts

are examples of conduct alleged to have been undertaken by members of the conspiracy to

promote the illegal objectives of the conspiracy. In order for the government to satisfy this

element, it is not required that all of the overt acts alleged in the Indictment or even any of the

overt acts contained in the Indictment be proven; however, you must unanimously agree that the

same overt act was committed.

       Similarly, you need not find that Mr. Cole committed the overt act. It is sufficient for the

government to show that one of the alleged conspirators knowingly committed an overt act in

furtherance of the conspiracy, since such an act becomes, in the eyes of the law, the act of all of

the members of the conspiracy.

       The overt act need not have been committed at precisely the times alleged in the

Indictment. It is sufficient if you are convinced beyond a reasonable doubt that it occurred at or

about the time and place stated, as long as it occurred while the conspiracy was still in existence.


                                                - 38 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 42 of 76




Authority: Adapted from Dawkins; adapted from Block; adapted from Sand, Instrs. 19-7, 19-8.




                                            - 39 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 43 of 76




COUNT TEN—CONSPIRACY TO DESTROY, ALTER AND FALSIFY RECORDS IN
FEDERAL INVESTIGATIONS: THE NATURE AND ELEMENTS OF THE OFFENSE

                                         REQUEST NO. 26

        Count Ten of the Indictment charges Mr. Cole with conspiracy to destroy, alter and

falsify records in a federal investigation.

        As I explained in reference to the conspiracy charged in Count One, in order to satisfy its

burden of proof as to the conspiracy charged in Count Ten, the government must prove beyond a

reasonable doubt each and every one of the following three elements:

        First, that the conspiracy charged in the Indictment existed; that is, that there was an

agreement or understanding between two or more people to commit the crime charged as the

object of the conspiracy in the Indictment;

        Second, that Mr. Cole knowingly and willfully became a member of the alleged

conspiracy; and

        Third, that one of the members of the alleged conspiracy knowingly and willfully

committed at least one overt act in furtherance of the conspiracy during the life of the

conspiracy.

Authority: Adapted from Scott; adapted from Moseley; adapted from Sand, Instrs. 19-1, 19-2,

19-3.




                                                - 40 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 44 of 76




 COUNT TEN—CONSPIRACY TO DESTROY, ALTER AND FALSIFY RECORDS IN
   FEDERAL INVESTIGATIONS: EXISTENCE OF THE CONSPIRACY (FIRST
                           ELEMENT)

                                       REQUEST NO. 27

       The first element that the government must prove beyond a reasonable doubt is the

existence of the conspiracy. According to the Indictment, the object of the conspiracy alleged in

Count Ten is the offense of destroying, altering and falsifying records in a federal investigation.

That offense has three elements:

       First, that two or more people agreed to destroy, alter or falsify any record, document, or

object that can be used to record or preserve information;

       Second, that they acted knowingly; and

       Third, that they acted with the intent to impede, obstruct or influence an investigation of a

matter within the jurisdiction of an agency of the United States, or in relation to or contemplation

of such a matter. I instruct you that the SEC is an agency of the federal government.



Authority: Adapted from Dawkins; adapted from Scott; adapted from Block; adapted from the

jury charge of the Hon. Ronnie Abrams in United States v. Fitts, 19 Cr. 341 (RA) (S.D.N.Y.

Aug. 29, 2019); adapted from the jury charge of the Hon. Dora L. Irizarry in United States v.

Sampson, 13 Cr. 269 (DLI) (E.D.N.Y. July 16, 2015); adapted from Sand, Instr. 19-4, 46-79.




                                               - 41 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 45 of 76




 COUNT TEN—CONSPIRACY TO DESTROY, ALTER AND FALSIFY RECORDS IN
  FEDERAL INVESTIGATIONS: MEMBERSHIP IN THE CONSPIRACY (SECOND
                           ELEMENT)

                                      REQUEST NO. 28

        If you find that the government has proven beyond a reasonable doubt that the conspiracy

charged in Count Ten of the Indictment existed, then you must consider the second element of

the crime. The second element that the government must prove beyond a reasonable doubt is

that Mr. Cole knowingly and willfully became a member of the conspiracy charged. I have

already explained the knowingly and willfully elements of a conspiracy, and you should apply

that instruction here.




                                             - 42 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 46 of 76




 COUNT TEN—CONSPIRACY TO DESTROY, ALTER AND FALSIFY RECORDS IN
 FEDERAL INVESTIGATIONS: OVERT ACT REQUIREMENT (THIRD ELEMENT)

                                       REQUEST NO. 29

       The third element is the requirement of an overt act. To sustain its burden of proof with

respect to the conspiracy charged in Count Ten of the Indictment, the government must show

beyond a reasonable doubt that one of the members of the alleged conspiracy knowingly and

willfully performed at least one overt act in furtherance of the objectives of the conspiracy, and

that this overt act was performed during the existence or life of the conspiracy, and was done to

somehow further the goal or goals of the conspiracy or agreement. I have already explained this

element of a conspiracy, and you should apply that instruction here.




                                               - 43 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 47 of 76




                                          GOOD FAITH

                                        REQUEST NO. 30

       Good faith on the part of Mr. Cole is a complete defense to each and every one of the

charges in this case. If Mr. Cole believed in good faith that he was acting properly, even if he

was mistaken in that belief, and even if others were injured by his conduct, he cannot be found

guilty. An honest mistake in judgment or an honest error in management or even carelessness

does not rise to the level of criminal conduct. By way of example, if Mr. Cole honestly believed

that Iconix’s revenue and EPS figures were accurately reported, that would be a complete

defense to the securities fraud charges, even if that belief ultimately proved to be inaccurate.

Similarly, if Mr. Cole honestly believed the SEC filings referenced in Counts 3 through 8 were

accurate, that would be a complete defense to those charges, even if that belief ultimately proved

to be inaccurate. I wish to remind you, however, that Mr. Cole has no burden to prove his good

faith. Rather, the government must prove bad faith and intent to defraud beyond a reasonable

doubt. If the evidence in this case leaves you with a reasonable doubt as to whether Mr. Cole

acted in bad faith, or with an intent to defraud, then you must find him not guilty.



Authority: Adapted from Block; adapted from Scott; adapted from Sand, Instr. 8-1.




                                               - 44 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 48 of 76




                                              VENUE

                                        REQUEST NO. 31

       Federal law provides rules that govern where – that is, in what district – a criminal

prosecution may be brought by the government. These are known as venue rules. In addition to

all of the elements I have described, you must also decide whether any act in furtherance of each

of the charged crimes occurred within the Southern District of New York, which includes all of

Manhattan, the Bronx, and Westchester, Rockland, Putnam, Dutchess, Orange, and Sullivan

counties. This means that, with regard to each count, you must decide whether the crime

charged in a particular count or any act committed to further or promote the crime occurred

within the Southern District of New York.

       I note that on the issue of venue and this issue alone, the government need not establish

that venue is proper beyond a reasonable doubt. It is sufficient if the government proves venue

by a preponderance of the evidence. To prove something by a preponderance of the evidence

means to prove that it is more likely true than not true. It is determined by considering all of the

evidence and deciding which evidence is more convincing. Thus, the government has satisfied

its venue obligations if you conclude that it is more likely than not that the crime charged or any

act in furtherance of the crime you are considering for a particular count occurred in the Southern

District of New York.

       If you find that the government has failed to prove this venue requirement by

preponderance of the evidence with respect to any one of the charges in the Indictment, then you

must acquit Mr. Cole of that charge.



Authority: Adapted from Scott; adapted from Moseley.




                                               - 45 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 49 of 76




          PARTICULAR INVESTIGATIVE TECHNIQUES [IF APPLICABLE]

                                      REQUEST NO. 32

       You have heard reference in the arguments of defense counsel in this case to the fact that

certain investigative techniques were or were not used by law enforcement authorities. There is

no legal requirement that law enforcement agents investigate crimes in a particular way or that

the government prove its case through any particular means. While you are to carefully consider

the evidence presented, you are not to speculate as to why law enforcement used the techniques

that they did, or why they did not use other techniques. Your concern is to determine whether or

not, based on the evidence or lack of evidence, the guilt of Mr. Cole has been proven beyond a

reasonable doubt.



Authority: Adapted from Dawkins; adapted from Moseley; adapted from Scott.




                                              - 46 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 50 of 76




                       GUILTY PLEA BY GOVERNMENT WITNESS

                                        REQUEST NO. 33

       You have heard testimony from Seth Horowitz, a government witness who pled guilty to

charges arising out of transactions and allegations at issue in this case. You are instructed that

you are to draw no conclusions or inferences of any kind about the guilt of Mr. Cole from the

fact that a prosecution witness pled guilty to similar charges. That witness’s decision to plead

guilty was a personal decision about his own guilt. It may not be used by you in any way as

evidence against or unfavorable to Mr. Cole.



Authority: Adapted from Dawkins; adapted from Scott.




                                               - 47 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 51 of 76




                             STIPULATIONS [IF APPLICABLE]

                                        REQUEST NO. 34

       In this case you have heard evidence in the form of stipulations of testimony. A

stipulation of testimony is an agreement between the parties that, if called as a witness, the

person would have given certain testimony. You must accept as true the fact that the witness

would have given that testimony. However, it is for you to determine the effect to be given to

that testimony.

       In this case, you have also heard evidence in the form of stipulations of fact. A

stipulation of fact is an agreement between the parties that a certain fact is true. You must regard

such agreed-upon facts as true.



Authority: Adapted from Dawkins; adapted from Scott.




                                               - 48 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 52 of 76




                                 PERSONS NOT ON TRIAL

                                       REQUEST NO. 35

       You may not draw any inference, favorable or unfavorable, towards the government or

Mr. Cole, from the fact that any person in addition to Mr. Cole is not on trial here. You also may

not speculate in any way as to the reason or reasons why other persons are not on trial. Those

matters are wholly outside your concern and have no bearing on your function as jurors.



Authority: Adapted from Dawkins; adapted from Scott.




                                              - 49 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 53 of 76




                     DECISION NOT TO TESTIFY [IF APPLICABLE]

                                       REQUEST NO. 36

       The defendant in a criminal case never has a duty to testify or to come forward with any

evidence. This is because, as I have told you, the burden of proof beyond a reasonable doubt

remains on the government at all times, and Mr. Cole is presumed innocent. In this case, Mr

Cole did not testify. Under our constitution, a defendant has no obligation to testify or to present

any evidence, because it is the government’s burden to prove Mr. Cole guilty beyond a

reasonable doubt. That burden remains with the government throughout the entire trial and

never shifts to Mr. Cole. A defendant is never required to prove that he is innocent. You may

not attach any significance to the fact that Mr. Cole did not testify. No adverse inference against

him may be drawn by you because he did not take the witness stand. You may not consider this

against Mr. Cole in any way in your deliberations in the jury room.



Authority: Adapted from Dawkins; adapted from Scott.




                                               - 50 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 54 of 76




                        DECISION TO TESTIFY [IF APPLICABLE]

                                       REQUEST NO. 37

       In a criminal case, a defendant cannot be required to testify. But, if he chooses to testify,

he is, of course, permitted to take the witness stand on his own behalf. In this case, Mr. Cole

decided to testify, and he was subject to cross-examination, like any other witness. You should

examine and evaluate Mr. Cole’s testimony just as you would the testimony of any witness. You

should not disregard this testimony simply because he is charged as the defendant in this case.

       The fact that Mr. Cole elected to testify does not shift the burden of proof to him. The

burden remains at all times on the government to prove the elements of each offense beyond a

reasonable doubt.



Authority: Adapted from Dawkins; adapted from Moseley; adapted from Block.




                                               - 51 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 55 of 76




                                    TYPES OF EVIDENCE

                                       REQUEST NO. 38

       You are to consider only the evidence in the case. The evidence in this case is the sworn

testimony of the witnesses, the exhibits received in evidence and stipulations to which the parties

have agreed. Anything that you may have seen or heard about this case outside the courtroom is

not evidence and must be entirely disregarded.

       Exhibits which have been marked for identification but not received into evidence may

not be considered by you as evidence. Only those exhibits received into evidence may be

considered as evidence.

       It is for you alone to decide the weight, if any, to be given to the testimony and

stipulations you have heard and the exhibits you have seen. Testimony that I have excluded or

stricken is not evidence and may not be considered by you in rendering your verdict.

       You are not to consider as evidence questions asked by the lawyers. It is the witnesses’

answers that are evidence, not the questions. Arguments by the attorneys are not evidence

because the attorneys are not witnesses. What they have said to you in their opening statements

and their summations is intended to help you understand the evidence to reach your verdict. If,

however, your recollection of the evidence differs from the statements made by the advocates in

their opening statements or summations, it is your recollection that controls.

       Finally, any statements or rulings that I may have made do not constitute evidence.

Because you are the sole and exclusive judges of the facts, I do not mean to indicate any opinion

as to what the facts are or what the verdict should be. The rulings I’ve made during the trial are

not any indication of my views. Also, you should not draw any inference from the fact that I

may on occasion have asked certain questions of witnesses. These questions were intended only

to clarify or expedite, and are not any indication of my view of the evidence. In short, if


                                               - 52 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 56 of 76




anything I have said or done seemed to you to indicate an opinion related to any matter you need

to consider, you must disregard it.



Authority: Adapted from Dawkins; adapted from Moseley; adapted from Scott.




                                             - 53 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 57 of 76




                       DIRECT AND CIRCUMSTANTIAL EVIDENCE

                                        REQUEST NO. 39

        There are two types of evidence that you may properly use in reaching your verdict. One

type of evidence is called direct evidence. One kind of direct evidence is a witness’s testimony

about something he knows by virtue of his own senses—something the witness has seen, felt,

touched or heard. Direct evidence may also be in the form of an exhibit.

        The other type of evidence is circumstantial evidence. Circumstantial evidence is

evidence that tends to prove one fact indirectly by proof of other facts. Here is a simple example

of circumstantial evidence:

        Assume that we came to the courthouse this morning, the sun was shining and it was a

nice day. Assume that the courtroom blinds are drawn and you cannot look outside. As you’re

sitting here, someone walks in with an umbrella that is dripping wet. Somebody else then walks

in with a raincoat that is also dripping wet. You cannot look outside the courtroom and you

cannot see whether or not it is raining, so you have no direct evidence of that fact. But on the

combination of the facts that I’ve asked you to assume, it would be reasonable and logical for

you to conclude that, between the time you arrived at the courthouse and the time that these

people walked in, it had started to rain.

        That is all there is to circumstantial evidence. You infer on the basis of reason and

experience and common sense from an established fact the existence or nonexistence of some

other fact.

        Many facts, such as a person’s state of mind, can only rarely be proved by direct

evidence. Circumstantial evidence is of no less value than direct evidence. You are to consider

both direct and circumstantial evidence. The law makes no distinction between the two, but




                                               - 54 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 58 of 76




simply requires that before convicting a defendant, you, the jury, must be satisfied of his guilt

beyond a reasonable doubt from all of the evidence in the case.



Authority: Adapted from Dawkins; adapted from Moseley; adapted from Scott.




                                               - 55 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 59 of 76




                                         INFERENCES

                                       REQUEST NO. 40

       I have used the term “infer,” and the lawyers in their arguments may have asked you to

draw certain inferences. When you draw an inference, you conclude, from one or more

established facts, that another fact exists, and you do so on the basis of your reason, experience

and common sense. The process of drawing inferences from facts in evidence is not a matter of

guess work, suspicion or speculation. An inference is a reasoned, logical deduction, or

conclusion that you, the jury, may draw—but are not required to draw—from the facts which

have been established by either direct or circumstantial evidence.

       In considering inferences, you should use your common sense and draw from the facts

which you find to be proven, whatever reasonable inferences you find to be justified in light of

your experience.



Authority: Adapted from Dawkins; adapted from Moseley; adapted from Scott.




                                               - 56 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 60 of 76




                     CHARTS AND SUMMARIES [IF APPLICABLE]

                                       REQUEST NO. 41

       Some of the exhibits that were admitted into evidence were in the form of charts and

summaries. I decided to admit these charts and summaries in place of, or in addition to, the

underlying documents that they represent, in order to save time and avoid unnecessary

inconvenience. You should consider these charts and summaries as you would any other

evidence.

       There have also been summary charts and exhibits introduced merely as a summary and

analysis of testimony and documents in the case. These charts and exhibits act as visual aids for

you. They are not, however, evidence in themselves. They are graphic demonstrations of

underlying evidence. It is the underlying evidence and the weight which you attribute to it that

gives value and significance to these charts. To the extent that the charts conform to what you

determine the underlying facts to be, you should accept them. To the extent the charts differ

from what you determine the underlying evidence to be, you may reject them.



Authority: Adapted from Moseley; adapted from Scott.




                                              - 57 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 61 of 76




                                CREDIBILITY OF WITNESSES

                                       REQUEST NO. 42

       Now, for the important subject of evaluating testimony. How do you evaluate the

credibility or believability of the witnesses? The answer is that you use your plain common

sense. There is no magic formula by which you can evaluate testimony. You should use the

same tests of truthfulness that you would use in determining matters of importance in your

everyday lives. You should ask yourselves:

       Did the witness impress you as honest, open and candid, or was the witness evasive and

edgy, as if hiding something?

       How did he or she appear—that is, his or her bearing, behavior, manner and

appearance—while testifying?

       How responsive was the witness to the questions asked on direct examination and on

cross-examination?

       You should consider the opportunity the witness had to see, hear and know about the

things about which he or she testified; the accuracy of his or her memory; his or her candor or

lack of candor; his or her intelligence; the reasonableness and probability of his or her testimony;

its consistency or lack of consistency with other credible evidence; and its corroboration by other

credible evidence.

       In short, in deciding credibility, you should size up the witness in light of his or her

demeanor, the explanations given and all of the other evidence in the case. Always remember to

use your common sense, good judgment and life experience.

       Few people recall every detail of every event in precisely the same way. A witness may

be inaccurate, contradictory or even untruthful in some respects and yet entirely believable and




                                               - 58 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 62 of 76




truthful in other respects. It is for you to determine whether such inconsistencies are significant

or inconsequential.

       If you find that a witness is intentionally telling a falsehood, that is always a matter of

importance you should weigh carefully. If you find that a witness has willfully testified falsely

as to any material fact, that is, as to an important matter, the law permits you to disregard

completely the entire testimony of that witness upon the principle that one who testifies falsely

about one material fact is likely to testify falsely about everything. You are not required,

however, to consider such a witness as totally unbelievable. You may accept his or her

testimony that you deem true and disregard what you feel is false.

       You are not required to accept testimony, even though the testimony is un-contradicted

and the witness’s testimony is not challenged. You may decide, because of the witness’s bearing

or demeanor, or because of the inherent improbability of the testimony, or for other reasons

sufficient to yourselves, that the testimony is not worthy of belief. On the other hand, you may

find because of a witness’s bearing and demeanor, and based upon consideration of all the other

evidence in the case, that the witness is truthful.

       By the process which I have just described to you, you, as the sole judges of the facts,

decide which of the witnesses you will believe, what portions of their testimony you accept and

what weight you will give to it.

       In deciding whether to believe a witness, you should also specifically note any evidence

of bias, hostility or affection that the witness may have towards one of the parties. Likewise, you

should consider evidence of any other interest or motive that the witness may have in

cooperating or not cooperating with a particular party. If you find any such bias, hostility,




                                                - 59 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 63 of 76




affection, interest or motive, you must then consider whether or not it affected or colored the

witness’s testimony.

       You should also take into account any evidence that a witness may benefit or suffer in

some way from the outcome of a case. Such interest in the outcome may create a motive to

testify falsely and may sway a witness to testify in a way that advances his or her own interests.

Therefore, if you find that any witness whose testimony you are considering may have an interest

in the outcome of this trial, then you should bear that factor in mind when evaluating the

credibility of his or her testimony, and accept it with great care.

       Keep in mind, though, that it does not automatically follow that the testimony is to be

disbelieved. There are many people who, no matter what their interest in the outcome of the case

may be, would not testify falsely. It is for you to decide, based on your own perceptions and

common sense, to what extent, if at all, the witness’s bias or interest has affected his or her

testimony. You are not required to disbelieve an interested witness; you may accept as much as

his or her testimony as you deem reliable, and reject as much as you deem unworthy of

acceptance.



Authority: Adapted from Dawkins; adapted from Moseley; adapted from Scott.




                                                - 60 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 64 of 76




                 LAW ENFORCEMENT TESTIMONY [IF APPLICABLE]

                                        REQUEST NO. 43

       You’ve heard the witness testimony of (a) law enforcement official(s). The fact that a

witness is or was employed by the government does not mean that his or her testimony is

deserving of more or less consideration or greater or lesser weight than that of any other witness.

At the same time, it is quite legitimate for defense counsel to try to attack the credibility of law

enforcement witnesses on the grounds that his testimony may be colored by a personal or

professional interest in the outcome of the case. It is your decision, after reviewing all the

evidence, whether to accept or reject the testimony of the witness and to give that testimony

whatever weight you find it deserves.



Authority: Adapted from Moseley; adapted from Scott.




                                                - 61 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 65 of 76




              ACCOMPLICE OR COOPERATING WITNESS TESTIMONY

                                       REQUEST NO. 44

       You have heard a witness who testified that he was actually involved in the crimes

charged in the Indictment.

       Experience will tell you that the government must frequently rely on the testimony of

witnesses who admit participating in the alleged crimes at issue. The government must take its

witnesses as it finds them and frequently must use such testimony in criminal prosecutions

because it would otherwise be difficult or impossible to detect and prosecute wrongdoers.

       The testimony of such accomplices and cooperating witnesses is properly considered by

the jury. If accomplices could not be used, there would be many cases in which there was real

guilt and convictions should be had, but in which convictions would not be obtainable.

       For these reasons, the law allows the use of accomplice testimony. Indeed, it is the law in

federal court that the testimony of an accomplice may be enough in itself for a conviction, if the

jury believes that the testimony establishes guilt beyond a reasonable doubt.

       Because of the possible interest an accomplice may have in testifying, however, the

accomplice’s testimony should be scrutinized with special care and caution. The fact that a

witness is an accomplice may be considered by you as bearing upon his credibility. However, it

does not follow that simply because a person has admitted to participating in one or more

crimes, that he is incapable of giving a truthful version of what happened.

       Like the testimony of any other witness, an accomplice witness’s testimony should be

given such weight as it deserves in light of the facts and circumstances before you, taking into

account the witness’s demeanor, candor, the strength and accuracy of a witness’s recollection,

his background, and the extent to which his testimony is or is not corroborated by other evidence.




                                               - 62 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 66 of 76




You may consider whether accomplice witnesses, like any other witnesses called in this case,

have an interest in the outcome of the case, and if so, whether it has affected their testimony.

       You heard testimony from a witness who has an agreement with the government. I must

caution you that it is of no concern of yours why the government made an agreement with a

witness. Your concern is whether a witness has given truthful testimony here in this courtroom

before you.

       In evaluating the testimony of an accomplice witness, you should ask yourselves whether

the accomplice would benefit more by lying or by telling the truth. Was his testimony made up

in a way because he believed or hoped that he would somehow receive favorable treatment by

testifying falsely? Or did he believe that his interests would be served best served by testifying

truthfully? If you believe that the witness was motivated by hopes of personal gain, was the

motivation one which would cause him to lie, or was it one which would cause him to tell the

truth? Did this motivation color his testimony?

       If you have reasonable doubt with respect to the testimony or find it unreliable, you

should reject it. However, if, after cautious and careful examination of the accomplice witness’s

testimony and demeanor upon the witness stand, you are satisfied that the witness told the truth,

you should accept it as credible and act upon it accordingly.



Authority: Adapted from Dawkins; adapted from Moseley; adapted from Scott.




                                               - 63 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 67 of 76




                 IMMUNIZED WITNESS TESTIMONY [IF APPLICABLE]

                                         REQUEST NO. 45

       You have also heard testimony from a witness who testified under a grant of immunity

from the Court. What this means is that this witness’s testimony may not be used against him in

any criminal case except a prosecution for perjury, giving a false statement, or otherwise failing

to comply with the immediate order of this Court.

       As with accomplice and cooperating witnesses, the testimony of an immunized witness is

sufficient evidence in itself for conviction, if the jury finds that the testimony establishes guilt

beyond a reasonable doubt.

       But also as with accomplice and cooperating witnesses, testimony from an immunized

witness must be scrutinized with great care using the standards I have just identified.

       If you believe the witness’s testimony to be true and determine to accept any or all of it,

you may give it such weight, if any, as you believe it deserves.



Authority: Adapted from Ahuja.




                                                 - 64 -
            Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 68 of 76




                          EXPERT TESTIMONY [IF APPLICABLE]

                                        REQUEST NO. 46

       In this case, I permitted a witness to express opinions about certain matters that are at

issue. Such testimony, which we refer to as “expert testimony,” was presented to you on the

theory that someone who is experienced and knowledgeable in the field can assist you in

understanding evidence or in reaching an independent decision on the facts.

       In weighing expert testimony, you may consider that witness’s qualifications, his

opinions, the reasons for testifying, as well as all of the other considerations that ordinarily apply

when you are deciding whether or not to believe a witness’s testimony. You may give the

opinion testimony whatever weight, if any, you find it deserves in light of all of the evidence in

the case.

       You should not, however, credit the opinion testimony just because I allowed the witness

to testify as an expert, nor should you substitute the expert’s opinion for your own reason,

judgment and common sense. The determination of the facts in this case rests solely with you.



Authority: Adapted from Scott.




                                                - 65 -
           Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 69 of 76




                         CHARACTER EVIDENCE [IF APPLICABLE]

                                         REQUEST NO. 47

          During the course of this trial there has been testimony that Mr. Cole has a reputation for

honesty and truthfulness in his community. This testimony bears on Mr. Cole’s character.

Character testimony should be considered together with all the other evidence in the case in

determining the guilt or innocence of Mr. Cole.

          Evidence of good character may in itself create a reasonable doubt where, without such

evidence, no reasonable doubt would have existed. But if, on all the evidence, including the

character evidence, you are satisfied beyond a reasonable doubt that Mr. Cole is guilty, a

showing that he previously enjoyed a reputation of good character does not justify or excuse the

offense and you should not acquit Mr. Cole merely because you believe he is a person of good

repute.

          The testimony of a character witness is not to be taken by you as the witness’s opinion as

to the guilt or innocence of Mr. Cole. The guilt or innocence of Mr. Cole is for you alone to

determine, and that should be based on all of the evidence that you have heard in this case.



Authority: Adapted from Moseley; adapted from Scott; adopted from Sand, Instr. 5.06.




                                                 - 66 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 70 of 76




              VERDICT MUST BE BASED SOLELY ON TRIAL EVIDENCE

                                         REQUEST NO. 48

        Under your oath as jurors, you are to evaluate the evidence calmly and effectively,

without sympathy or prejudice. You are to be completely fair and impartial. You are to be

guided solely by the evidence in this case, and the crucial bottom-line question that you must ask

yourselves as you sift through the evidence is: Has the government proven the elements of the

crimes charged beyond a reasonable doubt?

        It would be improper for you to consider, in deciding the facts of the case, any personal

feelings you may have about the race, religion, national origin, sex, disability or age of any party

or witness, or any other such irrelevant factor. It would be equally improper for you to allow any

feelings you might have about the nature of the crimes charged to interfere with your decision-

making process. All parties are entitled to the same fair trial. They stand equal before the law,

and are to be dealt with as equals in this court. If you let fear or prejudice or bias or sympathy

interfere with your thinking, then there is a risk that you will not arrive at a true and just verdict.

        If you have a reasonable doubt as to Mr. Cole’s guilt with respect to a particular count,

you should not hesitate to render a verdict of not guilty on that charge. But, on the other hand, if

you find that the government has met its burden of proving Mr. Cole’s guilt beyond a reasonable

doubt with respect to each and every element of a particular count, you should render a verdict of

guilty on that charge.

        In determining whether the government has proven the charges beyond a reasonable

doubt, you should not consider the question of possible punishment. The duty of imposing a

sentence rests exclusively upon the Court. Your function is to weigh the evidence in the case

and to determine whether or not Mr. Cole is guilty beyond a reasonable doubt, solely upon the

basis of such evidence.


                                                 - 67 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 71 of 76




       Therefore, I instruct you that you cannot allow consideration of the punishment which

may be imposed upon a defendant, if he is convicted, to influence your verdict in any way, or

enter into your deliberations.



Authority: Adapted from Dawkins; adapted from Moseley; adapted from Scott.




                                             - 68 -
 Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 72 of 76




                       THEORIES OF THE DEFENSE

                               REQUEST NO. 49

[To be submitted at close of evidence.]




                                      - 69 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 73 of 76




                                   JURY DELIBERATIONS

                                       REQUEST NO. 50

       You will now retire to decide the case. It is your duty as jurors to consult with one

another and to deliberate with a view to reaching an agreement. Each of you must decide the

case for yourself, and you should do so only after consideration of the case with your fellow

jurors. Your verdict and the answers to each question on the verdict form must be unanimous.

Discuss and weigh your respective opinions dispassionately, without sympathy, prejudice or

favor toward either party, and adopt that conclusion which in your good conscience appears to be

in accordance with the truth.

       As you deliberate, please listen to the opinions of your fellow jurors and ask for an

opportunity to express your own views. Every juror should be heard. No one juror should hold

center stage in the jury room, and no one juror should control or monopolize the deliberations.

You should all listen to one another with courtesy and respect. If, after stating your own view

and after listening to your fellow jurors, you become convinced that your view is wrong, do not

hesitate, because of stubbornness or pride, to change your view. On the other hand, do not

surrender your honest convictions and beliefs concerning the weight or effect of the evidence

solely because of the opinions of your fellow jurors or because you are outnumbered or for the

mere purpose of returning a verdict. Your final vote must reflect your conscientious belief as to

how the issues should be decided. Your verdict must be unanimous.

       You are not to discuss the case until all jurors are present. Nine or ten or even eleven

jurors together is only a gathering of individuals. Only when all jurors are present do you

constitute a jury and only then may you deliberate.

       If any of you took notes during the course of the trial, those notes are to be used solely to

aid your memory and are not a substitute for the transcript of the testimony, which has been


                                               - 70 -
         Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 74 of 76




taken down verbatim by the court reporters. The fact that a particular juror has taken notes

entitles that juror’s views to no greater weight than those of any other juror. Any difference

between a juror’s recollections and another juror’s notes should be settled by asking to have the

court reporter read back the transcript, for it is the court record rather than any juror’s notes upon

which the jury must base its determination of the facts and its verdict.

       The documentary exhibits will be sent to you in the jury room. If you want any of the

testimony read back to you, that can be arranged, but please appreciate that it is not always easy

to locate the testimony that you might want, so be as specific as you possibly can as to what

witness and what portion of that witness’s testimony you would like to hear.

       Any communication with the Court should be made in writing, signed by your

foreperson, and given to the Marshal, who will be outside the jury room while you deliberate. I

will respond to any questions or requests you may have as promptly as possible, either in writing

or by having you return to the courtroom so that I can speak with you in person. In any event, do

not tell me or anyone else how the jury stands on any issue until after a unanimous verdict is

reached. So do not ever indicate, in a note or otherwise, what the vote is or which way the

majority is leaning or anything of that nature.

       Your first task when you retire to deliberate is to select, by your own vote, one of you to

sit as your foreperson. You are free to select any foreperson you like. The foreperson does not

have any more power or authority than any other juror, and his or her vote or opinion does not

count for any more than any other juror’s vote or opinion. The foreperson is merely your

spokesperson to the Court. The foreperson will preside over your deliberations and will be your

spokesperson here in court. He or she will send out any notes, and when the jury has reached a

verdict, he or she will notify the Marshal that the jury has reached a verdict and he or she will




                                                  - 71 -
        Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 75 of 76




come into open court and give the verdict. During your deliberations, please communicate with

the Court only in writing and only through your foreperson.

       The foreperson will have a verdict form on which to record your verdict. It lists the

questions that you must resolve based on the evidence and the instructions I have given you.

When the foreperson has completed the form, he or she must sign his or her name, and the form

will be marked as an exhibit.

       Now the most important part of this case, members of the jury, is the part that you are

about to play as you deliberate on the issues of fact. It is for you and you alone to decide

whether the government has proved beyond a reasonable doubt each of the essential elements of

the crimes with which Mr. Cole is charged. If the government has met its burden with respect to

each and every element of a particular count with regard to Mr. Cole, your verdict should be

guilty as to that count. If the government has not met its burden as to each and every element of

a count, your verdict should be not guilty. I know you will try the issues that have been

presented to you according to the oath that you have taken as jurors. In that oath, you promised

that you would well and truly try the issues in this case and render a true verdict according to the

law and the evidence, impartially and fairly, without prejudice or sympathy. Your function is to

weigh the evidence in the case and determine whether the government has proved beyond a

reasonable doubt the guilt of Mr. Cole of the crimes charged in the Indictment.

       As I previously stated, your verdict must be unanimous. Again, if at any time you are not

in agreement, you are not to reveal the standing of the jurors—that is, the split of the vote—to

anyone, including me, at any time during your deliberations.



Authority: Adapted from Moseley; adapted from Scott.




                                               - 72 -
       Case 1:19-cr-00869-ER Document 110 Filed 09/10/21 Page 76 of 76




Dated: September 10, 2021                    PAUL, WEISS, RIFKIND, WHARTON
                                             & GARRISON LLP


                                             By: /s/ Lorin L. Reisner
                                                Lorin L. Reisner
                                                Richard C. Tarlowe
                                                Andrew D. Reich
                                                1285 Avenue of the Americas
                                                New York, New York 10019
                                                T: 212-373-3000

                                                Attorneys for Neil Cole




                                    - 73 -
